FILED
                             NOT FOR PUBLICATION                            SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDWIN N. GONZALEZ,                               No. 10-56567

               Plaintiff - Appellant,            D.C. No. 3:07-cv-01962-W-POR

  v.
                                                 MEMORANDUM *
JOHN DOE, Correctional Officer; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Edwin N. Gonzalez, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations concerning the maintenance of allegedly false information




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in his Central File and his placement on a contraband watch. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Wyatt v. Terhune, 315 F.3d 1108,

1117 (9th Cir. 2003) (dismissal for failure to exhaust); Nelson v. Heiss, 271 F.3d

891, 893 (9th Cir. 2001) (Fed. R. Civ. P. 12(b)(6) dismissal). We affirm.

      The district court properly dismissed Gonzalez’s First and Eighth

Amendment claims because Gonzalez failed to exhaust administrative remedies

before filing his second amended complaint. See Woodford v. Ngo, 548 U.S. 81,

85, 93-95 (2006) (requiring proper exhaustion); Griffin v. Arpaio, 577 F.3d 1117,

1120-21 (9th Cir. 2009) (grievances must give notice of claim).

      The district court properly dismissed Gonzalez’s procedural due process

claim because even assuming that a liberty interest was at stake, Gonzalez failed to

allege facts showing a lack of process. See Shanks v. Dressel, 540 F.3d 1082, 1090

(9th Cir. 2008) (procedural due process violation requires a deprivation of a

protected liberty interest by the government and lack of process).

      AFFIRMED.




                                          2                                     10-56567